Title: From Louisa Catherine Johnson Adams to Mary Smith Cranch, 21 October 1809
From: Adams, Louisa Catherine Johnson
To: Cranch, Mary Smith



Cronstad October 21 1809

I write you my dear Madam, to announce our safe arrival at Cronstad, after a most tedious, and dangerous passage, of eleven weeks; during which I suffer’d considerably, both fear and sickness, which continued throughout the voyage. my health is however good at present, and we propose to go on to Petersberg tomorow—
I entreat you my dear Madam, to remember me most affectionately, to all our friends, and to give my blessing, and every mark of my fondest affection, to my darling Children. with best wishes for your health, and happiness, I am dear madam most affectionately yours—

L. C. Adams